Name: 2004/550/EC: Commission Decision of 13 July 2004 amending Decision 2003/828/EC as regards movements of animals vaccinated against bluetongue from protection zones (notified under document number C(2004) 1925)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  means of agricultural production;  health;  organisation of transport;  agricultural activity
 Date Published: 2004-07-16

 16.7.2004 EN Official Journal of the European Union L 244/51 COMMISSION DECISION of 13 July 2004 amending Decision 2003/828/EC as regards movements of animals vaccinated against bluetongue from protection zones (notified under document number C(2004) 1925) (Text with EEA relevance) (2004/550/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Article 9(1)(c) thereof, Whereas: (1) Commission Decision 2003/828/EC of 25 November 2003 on protection and surveillance zones in relation to bluetongue (2) was adopted in the light of the bluetongue situation prevailing in the affected regions of the Community. That Decision demarcates protection and surveillance zones (the restricted zones) corresponding to specific epidemiological situations and lays down the conditions for providing exemptions from the exit ban laid down in Directive 2000/75/EC (the exit ban) on movements of animals in and from those zones. (2) A Symposium on bluetongue was organised by the Office International des Epizooties (OIE, World Organisation for Animal Health) from 26 to 29 October 2003. One of the conclusions of that Symposium was that animals may move from an infected zone to a bluetongue-free zone without posing a risk of virus spread if they have been vaccinated at least one month prior to the date of movement, provided that the vaccine used covers all serotypes present in the area of origin. (3) Taking into account that conclusion, the conditions for movements of vaccinated animals laid down in Decision 2003/828/EC were amended, on the basis of the situation prevailing during the last quarter of 2003, by Decision 2004/34/EC in order to allow such movements without requiring the cessation of the virus circulation in the area of origin or of the vector activity in the area of destination. Nevertheless, as a precaution, Decision 2003/828/EC, as amended by Decision 2004/34/EC, provided that possibility only for domestic movements from areas where the vaccination had been completed according to the programme adopted by the competent authority of the Member State concerned. (4) After the third vaccination campaign which was conducted during winter 2003 to 2004 and the general reduction of the virus circulation in all the restricted zones concerned, it is now possible to consider general conditions for national movements of vaccinated animals from any restricted zones without taking into consideration the residual virus circulation in the area of origin. Nevertheless, as a precaution, animals should come from herds vaccinated according to the programme adopted by the competent authority of the Member State concerned and the vector surveillance programme in an epidemiologically relevant area of destination should have proved no adult CulicoÃ ¯des imicola activity. (5) Article 3(1) of Decision 2003/828/EC provides for exemptions from the exit ban for domestic movements of animals, their sperm, ova and embryos and applies to certain restricted zones in France and Italy. It is appropriate to correct a clerical error concerning the omission of Spain from Article 3(1) of that Decision. (6) Decision 2003/828/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/828/EC is amended as follows: 1. in Article 3, paragraphs 1 and 2 are replaced by the following: 1. Domestic dispatches of animals, their sperm, ova and embryos, from a restricted zone set out in Annex I shall be exempted from the exit ban provided that the animals, their sperm, ova and embryos comply with the conditions set out in Annex II or, in the case of Spain, France and Italy, that they comply with paragraph 2 or in the case of Greece that they comply with paragraph 3. 2. In Spain, France and Italy, domestic dispatches as provided for in paragraph 1 shall be exempted from the exit ban by the competent authority if: (a) the animals originate from a herd vaccinated according to the programme adopted by the competent authority; (b) the animals have been vaccinated more than 30 days and less than one year before the date of dispatch against the serotype(s) present or possibly present in an epidemiologically relevant area of origin; (c) the vector surveillance programme in an epidemiologically relevant area of destination has proved no adult CulicoÃ ¯des imicola activity.; 2. Annex I is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 5 August 2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 July 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. (2) OJ L 311, 27.11.2003, p. 41. Decision as amended by Decision 2004/34/EC (OJ L 7, 13.1.2004, p. 47). ANNEX ANNEX I (Restricted zones: geographic areas where protection and surveillance zones shall be established by the Member States) Zone A (serotypes 2 and 9 and, to a lesser extent, 4 and 16) Italy Abruzzo : Chieti, all Municipalities belonging to the Local Health Unit of Avezzano-Sulmona Basilicata : Matera, and Potenza Calabria : Catanzaro, Cosenza, Crotone, Reggio Calabria, Vibo Valentia Campania : Caserta, Benevento, Avellino, Napoli, Salerno Lazio : Frosinone, Latina Molise : Isernia, Campobasso Puglia : Foggia, Bari, Lecce, Taranto, Brindisi Sicilia : Agrigento, Catania, Caltanissetta, Enna, Messina, Palermo, Ragusa, Siracusa and Trapani Malta (1) Zone B (serotype 2) Italy Abruzzo : LAquila with the exception of all Municipalities belonging to the Local Health Unit of Avezzano-Sulmona Lazio : Viterbo, Roma, Rieti Marche : Ascoli Piceno, Macerata Toscana : Massa Carrara, Pisa, Grosseto, Livorno Umbria : Terni and Perugia Zone C (serotypes 2 and 4 and, to a lesser extent, 16) Spain Islas Baleares France Corse du sud, Haute-Corse Italy Sardinia : Cagliari, Nuoro, Sassari, Oristano Zone D Greece The entire Greek territory with the exception of prefectorates listed in Zone E Zone E Greece Dodekanisi, Samos, Chios and Lesvos prefectorates Cyprus (1) . (1) Transitional animal health status for Cyprus and Malta, pending the analysis of epidemiological data; status to be reviewed at the latest by 1 May 2007.